127 N.J. 188 (1992)
603 A.2d 512
RONALD S. CHARNECKY, PLAINTIFF-RESPONDENT,
v.
AMERICAN RELIANCE INSURANCE COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 18, 1992.
Decided March 23, 1992.
Gregory D. Winter argued the cause for appellant (Felzenberg, Winter & Winkler, attorneys).
Frank P. Lucianna argued the cause for respondent (Lucianna & Lucianna, attorneys; Diane M. Lucianna, of counsel; Athan M. Mergus, on the briefs).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the Appellate Division opinion, reported at 249 N.J. Super. 91, 592 A.2d 17 (1991).
STEIN, Justice, concurring.
I concur in the judgment of the Court. Its apparent effect is to limit the Court's holding in Midland Insurance Company v. Colatrella, 102 N.J. 612, 510 A.2d 30 (1986), to cases in which recognition of the workers' compensation carrier's lien is necessary to prevent double recovery by an employee who receives both workers' compensation benefits and a payment pursuant to the employee's own uninsured motorist policy. I adhere to the view previously expressed in Colatrella, supra, 102 N.J. at 622, 510 A.2d 30 (Stein, J., dissenting), that the Legislature should determine whether and to what extent a workers' compensation lien should attach to the proceeds of an employee's uninsured motorist policy, a subject concerning which N.J.S.A. 34:15-40 is silent. A reasonable assumption is that if we had stayed our hand in Colatrella, the Legislature's preference on *189 the issue about which we have been speculating might by now have been revealed.
STEIN, J., concurs in the result.
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, and GARIBALDI and STEIN  7.
For reversal  None.